Order filed, May 16, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00327-CV
                                     ____________

                               DAVID J. FELT, Appellant

                                             V.

                         HARRIS COUNTY, ET AL, Appellee


                        On Appeal from the 281st District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2010-21534


                                            ORDER

       The reporter’s record in this case was due May 7, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Delicia Struss, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                      PER CURIAM